DETAILED ACTION
1. Applicant's response, filed 23 August 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.
 
Claim Status
4. Claims 1-15 are currently pending. 
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 October 2021.
Claims 14-15 are currently pending and under examination herein.
Claims 14-15 are rejected.

Priority
5. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/807,695 filed 19 February 2019. The claim to the benefit of priority is acknowledged. As such, the effective filing date of the claimed invention is 19 February 2019.

Claim Rejections - 35 USC § 112
35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. Claims 14-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any newly recited portions herein are necessitated by claim amendment. 
Claim 14 recites “generate, by the model with input including the determined ctDNA concentration and corresponding methylation levels of the target ctDNA, a metric based on the one or more weighted features indicating the presence of the disease-causing methylation loci”. Applicant pointed to paras. [0031]-[0032] and Table 1 as support for the amendments to claim 14. However, these sections of the specification pertain to the model for identifying the biomarkers associated with the disease in the form of key CpG sites. However, there is no indication that these biomarkers make a model that takes as input the determined ctDNA concentration and corresponding methylation levels of the target ctDNA to generate a metric indicating the presence of the markers in a sample. Rather, the model is trained to determine features corresponding to loci that are associated with a disease. There is no indication of how these features are combined in a model to take as input the determined ctDNA concentration and corresponding methylation levels of the target ctDNA to generate a metric indicating the presence of the disease-causing methylation loci in a sample. This is a NEW MATTER rejection.

Response to Arguments
	7. Applicant’s remarks filed 23 August 2022 have been fully considered but they are not persuasive. Applicant asserts that the amended claim is supported by the teachings of paras. [0031]-[0032] and Table 1 of the instant specification (pg. 5, para. 5 to pg. 6, para. 2 of Applicant’s Remarks). This argument is not persuasive. 
	As discussed in the above rejection,  these sections of the specification pertain to the model for identifying the biomarkers associated with the disease in the form of key CpG sites. However, there is no indication that these biomarkers make a model that takes as input the determined ctDNA concentration and corresponding methylation levels of the target ctDNA to generate a metric indicating the presence of the markers in a sample. Rather, the model is trained to determine features corresponding to loci that are associated with a disease. There is no indication of how these features are combined in a model to take as input the determined ctDNA concentration and corresponding methylation levels of the target ctDNA to generate a metric indicating the presence of the disease-causing methylation loci in a sample.

35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claims 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 14, and those claims dependent therefrom, recites “the fluorescence of the sample of the target ctDNA” in lines 11-15. While the claim earlier recites “a DNA probe … to measure the fluorescence of a sample of the target ctDNA” in lines 3-5, the limitation “to measure the fluorescence of a sample of the target ctDNA” recites an intended use of the DNA probe as a DNA probe itself is not able to measure the fluorescence of a sample of DNA. Rather, a spectrofluorometer is required in order to actually measure the fluorescence. Therefore, the recited system does not include any means to actually obtain the fluorescence value generated by the probe. As such, there is no antecedent basis in the system for “the fluorescence of the sample of the target ctDNA” because there is component of the system that is able to actually generate the fluorescence. It is suggested to amend the claim to include a component that is capable of measuring fluorescence to overcome this rejection. Furthermore, the term “the fluorescence” in lines 4-5 lacks antecedent basis because there is no previous recitation of fluorescence in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 14 recites identify, by a model trained using machine learning and one or more weighted features corresponding to biomarkers associated with a disease-causing methylation loci, one or more key CpG sites of a target ctDNA; determine ctDNA concentration and corresponding methylation levels of the target ctDNA based on the fluorescence of the sample of the target ctDNA; generate, by the model with input including the determined ctDNA concentration and corresponding methylation levels of the target ctDNA, a metric based on the one or more weighted features indicating the presence of the disease-causing methylation loci.
Claim 15 recites wherein the disease-causing methylation loci indicates the presence of carcinoma, sarcoma, neuroblastoma, cervical cancer, hepatocellular cancer, mesothelioma, glioblastoma, myeloma, lymphoma, leukemia, adenoma, adenocarcinoma, glioma, glioblastoma, retinoblastoma, astrocytoma, oligodendrocytoma, meningioma, or melanoma.
The limitations for identifying biomarkers based on a trained model and generating a metric based on inputs of determined ctDNA concentrations and corresponding methylation levels of the target ctDNA equate to steps of evaluating information obtained from a model or inputting values into a simple mathematical model to obtain a result that are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. The step of determining the ctDNA concentration and corresponding methylation levels of the target ctDNA based on fluorescence measurements under the broadest reasonable interpretation in the claims involve determining these values by using standard curves that demonstrate the relationship between the fluorescence values the determined ctDNA concentration and corresponding methylation values that involves evaluation of information or the evaluation of a mathematical relationship or performing a mathematical calculation to convert the fluorescence values to the ctDNA concentration and corresponding methylation values, which falls under the “Mental process” and “Mathematical concepts” groupings of abstract ideas.  While claims 14-15 recite performing the abstract idea with a data processing system comprising memory and one or more processors, there are no additional limitations that indicate that this data processing system requires anything other than carrying out the recited mental process or mathematical concept in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. 
Furthermore, the claims recite a correlation between the presence of methylation loci and the cause of a disease within a subject. This concept is similar to the concept of a correlation between the presence of myeloperoxidase in a bodily sample and cardiovascular disease risk that the courts have identified as a natural phenomenon in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). Therefore, the claims also recite a natural phenomenon. As such, claims 14-15 recite an abstract idea and a natural phenomenon (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to affect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claim 14 recites a DNA probe comprising a graphene oxide (GO) interacting region and a target recognition region complementary to a target region of a target ctDNA, to measure the fluorescence of a sample of the target ctDNA and a data processing system comprising memory and one or more processors.
The limitation for the DNA probe is an additional element that is utilized in order to gather data that serves as input for the recited judicial exception and there is no indication that the recited judicial exception impacts or affects the DNA probe in any way. Therefore, this limitation equates to a step of measuring data as input for an equation that the courts have identified as mere data gathering activity that does not integrate a judicial exception into a practical application (see MPEP 2106.05(g)). There are no limitations that indicate that the claimed data processing system requires anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. As such, claims 14-15 are directed to an abstract idea and a natural phenomenon (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment or well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claim 14 recites a DNA probe comprising a graphene oxide (GO) interacting region and a target recognition region complementary to a target region of a target ctDNA, to measure the fluorescence of a sample of the target ctDNA and a data processing system comprising memory and one or more processors.
The limitation for the DNA probe comprising a graphene oxide interaction region and a target recognition region is well-understood, routine and conventional, as evidenced by Bhattacharjee et al. (Analyst 2018, vol. 143, pgs. 4802-4818; newly cited). Bhattacharjee et al. provides a review of recent developments in bisulfite free electrochemical and optical approaches to DNA methylation detection (abstract). Bhattacharjee et al. discloses that the current bisulfite free approaches include a DNA probe that is absorbed to graphene oxide and used to measure fluorescence associated with methylation (pg. 4812, col. 1, last. para.). As discussed above, there are no additional limitations to indicate that the claimed data processing system requires anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 14-15 are not patent eligible.

Response to Arguments
Applicant’s remarks filed 23 August 2022 have been fully considered but they are not persuasive.
10. Applicant asserts that the DNA probe limitation in the claims is not an abstract idea, law of nature, or natural phenomenon and thus the claims do not recite a judicial exception (pg. 7, last para. to pg. 8, para. 2 of Applicant’s Remarks). This argument is not persuasive. 
Merely reciting elements in addition to the recited judicial exception does not negate the fact that the claim recites other limitations that fall under one or more categories of judicial exception (see MPEP 2106.04.II.A.1). As discussed in the above rejection, limitations of the process performed by the data processing system fall into one or more categories of judicial exception. Therefore, the claims recite a judicial exception.

11. Applicant asserts the additional element utilizes any alleged judicial exception in conjunction with a particular machine or manufacture that is integral to the claim, which is the DNA probe for fluorescent detection of target ctDNA (pg. 8, paras. 3-4 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.05(b) sets forth the relevant considerations for determining whether a machine recited in the claim integrates the judicial exception into a practical application. Regarding the particularity of the manufacture, the manufacture is particular. Concerning whether the machine or apparatus implements the steps of the method, there is no indication that the recited judicial exception is performed with the DNA probe, rather the DNA probe is merely a means to gather data utilized by the recited judicial exception. This leads to the third consideration, which is whether the involvement is extra-solution activity or field of use. In this case, as discussed in the above rejection, the DNA probe serves as a mere data gathering component. In view of the consideration of these three factors, the DNA probe limitation does not appear to mete the requirements to integrate the recited judicial exception with or by use of a particular machine. 

12. Applicant asserts that the limitation of generating a metric is an unconventional aspect of the invention that is neither routine nor conventional (pg. 8, para. 5 to pg. 9, para. 1 of Applicant’s Remarks). This argument is not persuasive. 
As set forth in MPEP 2106.05(d), only those elements in addition to the recited judicial exception can provide other than what is well-understood, routine and conventional. The limitation of generating a metric is part of the recited judicial exception itself and is therefore not considered as an additional element that can provide significantly more. As such, the asserted unconventionality of the judicial exception cannot provide significantly more.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Nature Materials 2017, vol. 16, pgs. 1155-1161, IDS Document and Supplementary Information, pgs. 1-128; previously cited) in view of Wei et al. (Talanta 2015, vol. 131, pgs. 342-347; previously cited). Any newly recited portions herein are necessitated by claim amendment.
With respect to claims 14-15, Xu et al. discloses a method for the diagnosis and prognosis of hepatocellular carcinoma (HCC) using methylation markers from circulating tumor DNA (abstract). Xu et al. discloses that the method includes identifying 30 methylation markers via LASSO analysis of HCC data and normal data, identifying 24 methylation markers via Random Forest analysis of the same HCC and normal data, and identifying 10 markers that overlap between the two methods (pg. 1156, col. 2, para. 2; Fig. 1; Methods col. 1, para. 1). Xu et al. further discloses using a logistic regression method to develop a diagnostic prediction model using the identified 10 markers and determining that a combined diagnostic score (cd-score) of the method can differentiate HCC from normal controls as well as differentiating between liver diseases (pg. 1156, col. 2, paras. 2-3; Fig. 1, 3A and Supplementary Fig. 5a). Xu et al. discloses that the methylation data is obtained from bisulfite sequencing using padlock probes (Methods, col. 1, para. 3 to col. 2, para. 2). Xu et al. further discloses determining the tumor fraction in the ctDNA based on the determined methylation levels, which also correspond to the presence of HCC (Supplementary Information Methods, pg. 23, para. 2). 
Xu et al. is silent to a DNA probe comprising a graphene oxide (GO) interacting region and a target recognition region complementary to a target region of a target ctDNA, to measure the fluorescence of a sample of the target ctDNA, a data processing system comprising memory and one or more processors, and determine ctDNA concentration and corresponding methylation levels of the target ctDNA based on fluorescence of a sample of target ctDNA in claim 14. However, these limitations are either obvious over the teachings of Xu et al. or obvious in view of Wei et al.
Regarding claim 14, Wei et al. discloses a fluorescence-based method for the detection of DNA and DNA methylation (abstract; title). Wei et al. discloses a graphene oxide-based platform to detect DNA methylation level via fluorescence by using DNA probes including a portion of the probe that matches the target DNA a portion of the probe that absorbs to the graphene oxide surface of in the detector (abstract; pg. 343, col. 1, para. 2 to pg. 345, col. 2, para. 1; Scheme 1). Wei et al. further discloses using calibration equations to determine the  amount of target DNA and the methylation levels of the target DNA(pg. 344, col. 2, para. 5 to pg. 346, col. 1, para. 1). 
Concerning the limitations for a data processing system comprising memory and one or more processors, these steps equate to methods of automating a manual activity. The courts have found that providing an automatic means to replace a manual activity does not distinguish over the prior art (see MPEP 2144.04.III). It would have been obvious to one of ordinary skill in the art that carrying out data analysis and calculations on a computer would automate the analysis and calculations and result in obtaining the results faster. 
Pertaining to the DNA probe and the determination of the ctDNA concentration and corresponding methylation levels of the target ctDNA, an invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Wei et al. discloses that the fluorescence-based assay avoids complex bisulfite treatment and is simple, reliable and of low-cost (pg. 346, col. 2, para. 2; abstract). Therefore, one of ordinary skill in the art would have been motivated to utilize fluorescence based assay taught by Wei et al. in replace of the bisulfite sequencing method for determining ctDNA concentration and corresponding methylation values for the biomarkers of interest in the method taught by Xu et al. in order to avoid the complex and time-consuming bisulfite sequencing method and replace it with a simple, reliable and low-cost method to save time and money during monitoring a subject’s HCC. Furthermore, one of ordinary skill in the art would predict that the assay taught by Wei et al. could be readily added to the method of Xu et al. with a reasonable expectation of success as both are directed to the measurement of DNA methylation levels. The invention is therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. 
14. Applicant asserts that neither Xu nor Wei teach or suggest a data processing system comprising one or more processors for generating a metric based on one or more weighted features indicating the presence of the disease-causing methylation loci based on methylation levels determined based on the measured fluorescence of a sample of target ctDNA (pg. 9, para. 5 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, Xu et al. discloses that the method includes identifying 30 methylation markers via LASSO analysis of HCC data and normal data, identifying 24 methylation markers via Random Forest analysis of the same HCC and normal data, and identifying 10 markers that overlap between the two methods (pg. 1156, col. 2, para. 2; Fig. 1; Methods col. 1, para. 1). Xu et al. further discloses using a logistic regression method to develop a diagnostic prediction model using the identified 10 markers and determining that a combined diagnostic score (cd-score) of the method can differentiate HCC from normal controls as well as differentiating between liver diseases (pg. 1156, col. 2, paras. 2-3; Fig. 1, 3A and Supplementary Fig. 5a). This diagnostic prediction model equates to the claimed step of generating a metric that in combination with the method of Wei et al. utilizes methylation levels based on fluorescence measurements. Concerning the limitations for a data processing system comprising memory and one or more processors, these steps equate to methods of automating a manual activity. The courts have found that providing an automatic means to replace a manual activity does not distinguish over the prior art (see MPEP 2144.04.III). It would have been obvious to one of ordinary skill in the art that carrying out data analysis and calculations on a computer would automate the analysis and calculations and result in obtaining the results faster.

Conclusion
15. No claims are allowed.

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1672